        Case 5:20-cr-00432-EJD Document 100 Filed 03/13/21 Page 1 of 4




   GEOFFREY HANSEN
 1 Assistant Federal Public Defender

 2 Northern District of California
   SEVERA KEITH
 3 Assistant Federal Public Defender
   8th Floor – Suite 820
 4 55 South Market Street
   San Jose, CA 95113
 5
   Telephone: (408) 291-7753
 6 Facsimile: (408) 291-7399
   Email:        Severa_Keith@fd.org
 7
   Counsel for Defendant HOUGEN
 8
 9

10
                                IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                        CASE NO. CR 20-00432 EJD
14
                 Plaintiff,                           DEFENDANT’S PROPOSED VOIR
15                                                    DIRE QUESTIONS
          v.
16
     OLE HOUGEN                                       Pretrial Conference: March 22, 2021
17                                                    Trial Date:          March 30, 2021
                 Defendant.
18

19                                                    Honorable Edward J. Davila

20          Defendant Ole Hougen by and through counsel, respectfully requests that the following
21 questions be posed by the Court to the venire, either in a questionnaire or in open court:

22          1.       Have you ever served on a jury? Was the case civil or criminal? Were you able to
23 reach a verdict?

24          2.       What clubs or organizations do you belong to? Do you belong to any organizations
25 concerned with criminal law or the criminal justice system?

26

27

28                                                    1
     DEFENDANT’S VOIR DIRE QUESTIONS
     CR 20-432 EJD
        Case 5:20-cr-00432-EJD Document 100 Filed 03/13/21 Page 2 of 4




 1          3.       Have you ever applied for a job or worked for a law enforcement agency or in the

 2 military or security field? Have any of your close friends or relatives ever applied for a job or

 3 worked for a law enforcement agency or in the military or security field?

 4          4.       Have you ever applied for a job or worked in the legal field? Do you have any legal

 5 training? Have any of your close friends or relatives ever applied for a job or worked in the legal

 6 field?

 7          5.       There may be one or more law enforcement officers or agents who will testify in

 8 this case. Will the fact that a person is a law enforcement officer make you trust him or her more
 9 than any other witness? Would you tend to give any greater weight or credibility, no matter how

10 slight, to the testimony of a law enforcement officer or government witness because they are

11 employees of, or are testifying on behalf of, the government?

12          6.       There may be one or more experts who will testify in this case. Will the fact that a
13 person is an expert in their field make you trust him or her more than any other witness? Would

14 you tend to give any greater weight or credibility, no matter how slight, to the testimony of an

15 expert as compared to a lay witness?

16          7.       Have you, a member of your family, or a friend been a victim of a crime? If so,
17 what effect if any would that fact have on your ability to be fair and impartial in deciding whether

18 Mr. Hougen is guilty or not guilty of the charges in this case?

19          8.       Have you, a member of your family been the victim of harassment based on your

20 gender, your race or ethnic identity, or sexual orientation?

21          9.       Do you think that Mr. Hougen must have done something wrong or he would not

22 be here today?

23          10.      Mr. Hougen is presumed to be innocent unless and until he is proven guilty beyond

24 a reasonable doubt. Do you have any trouble giving him the benefit of this presumption of

25 innocence without any mental reservations whatsoever?

26          11.      Mr. Hougen is not required to testify. What are your thoughts about whether or not

27 a defendant should testify?

28                                                      2
     DEFENDANT’S VOIR DIRE QUESTIONS
     CR 20-432 EJD
        Case 5:20-cr-00432-EJD Document 100 Filed 03/13/21 Page 3 of 4




 1          12.      If after hearing all the evidence in this case, you thought that Mr. Hougen was

 2 probably guilty, but you were not convinced beyond a reasonable doubt, would you have trouble

 3 returning a verdict of not guilty?

 4          13.      Could you return a verdict of not guilty, even if you find the charged crime to be

 5 morally reprehensible?

 6          14.      Will you be concerned about later criticism should you return a verdict of not guilty?

 7          15.      I will instruct you what the law is at the conclusion of the case. If selected as a

 8 juror, you will take an oath to follow the law. Does anyone think you would have trouble
 9 following the law if you disagree with it?

10          16.      This is a criminal case in which the government must prove guilt beyond a
11 reasonable doubt. Does anyone have any difficulty in holding the government to its burden?

12          17.      Here are some fundamental principles of law:
13                   a. The fact that an indictment has been filed raises no presumption whatsoever of
14                      the guilt of the defendant.
15                   b. The United States government must satisfy you beyond a reasonable doubt of
16                      the guilt of the defendant.
17                   c. The defendant does not have any obligation to testify or to produce any
18                      evidence and you may not draw an adverse inference if the defendant chooses

19                      not to testify.

20                   d. The defendant is presumed to be innocent until his guilt is established beyond a

21                      reasonable doubt.

22                   e. You must wait until all of the evidence has been presented before making up

23                      your minds as to the innocence or guilt of the defendant.

24                   f. Does anyone believe that they would have any difficulty following these

25                      principles of law?

26

27

28                                                       3
     DEFENDANT’S VOIR DIRE QUESTIONS
     CR 20-432 EJD
        Case 5:20-cr-00432-EJD Document 100 Filed 03/13/21 Page 4 of 4




 1          18.      Is there anything about the nature of the charge or your personal experience which

 2 you have not disclosed that makes you believe that you could not be fair and impartial in reaching

 3 a verdict in this case?

 4

 5 Dated: March 12, 2021                          Respectfully submitted,

 6                                                GEOFFREY HANSEN
                                                  Federal Public Defender
 7

 8                                                             /S/
                                                  SEVERA KEITH
 9
                                                  Assistant Federal Public Defender
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     4
     DEFENDANT’S VOIR DIRE QUESTIONS
     CR 20-432 EJD
